  Case 13-05312         Doc 62     Filed 01/07/19 Entered 01/07/19 08:01:38              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-05312
         Derrick L Goard

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/13/2013.

         2) The plan was confirmed on 05/14/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/11/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/17/2018.

         6) Number of months from filing to last payment: 65.

         7) Number of months case was pending: 71.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,965.00.

         10) Amount of unsecured claims discharged without payment: $62,706.92.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-05312        Doc 62       Filed 01/07/19 Entered 01/07/19 08:01:38                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $27,232.47
       Less amount refunded to debtor                            $232.47

NET RECEIPTS:                                                                                   $27,000.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,500.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,192.44
    Other                                                                   $281.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,973.44

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
AMERICAS FINANCIAL CHOICE        Unsecured         800.00           NA              NA            0.00       0.00
AT&T                             Unsecured         900.00           NA              NA            0.00       0.00
CHECK N GO                       Unsecured         600.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured            NA       3,495.00        3,495.00      1,169.76        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         900.00           NA              NA            0.00       0.00
CITY OF ROLLING MEADOWS          Unsecured         200.00           NA              NA            0.00       0.00
CITY OF ROLLING MEADOWS          Unsecured         100.00           NA              NA            0.00       0.00
COMCAST                          Unsecured         300.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured      1,100.00       1,097.01        1,097.01        367.16        0.00
CREDIT ACCEPTANCE CORP           Unsecured      6,900.00            NA              NA            0.00       0.00
CREDIT ACCEPTANCE CORP           Secured        6,900.00            NA         4,700.00      4,700.00     323.80
CREDIT ACCEPTANCE CORP           Unsecured            NA       7,003.45        7,003.45      2,344.01        0.00
DIRECTV                          Unsecured         700.00           NA              NA            0.00       0.00
HOMEWOOD DISPOSAL SERVICE        Unsecured         120.00           NA              NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO       Unsecured            NA         872.63          872.63        292.06        0.00
INTERNAL REVENUE SERVICE         Priority       2,100.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority       2,500.00       3,446.64        3,446.64      3,446.64        0.00
INTERNAL REVENUE SERVICE         Priority       1,300.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority          700.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured         900.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured      3,100.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured      3,000.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured      3,600.00     20,271.53        20,271.53      6,784.76        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured          70.00        469.41          469.41        157.11        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured            NA         574.92          574.92        192.42        0.00
MCI WORLDCOM                     Unsecured         450.00           NA              NA            0.00       0.00
PREMIER BANK CARD                Unsecured         350.00           NA              NA            0.00       0.00
PUBLIC STORAGE                   Unsecured         300.00           NA              NA            0.00       0.00
QUANTUM3 GROUP LLC               Unsecured            NA         577.50          577.50        193.29        0.00
SPRINT                           Unsecured         300.00           NA              NA            0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured      9,500.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-05312      Doc 62       Filed 01/07/19 Entered 01/07/19 08:01:38                    Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim       Principal        Int.
Name                               Class   Scheduled        Asserted      Allowed        Paid           Paid
ST IL TOLLWAY AUTHORITY        Unsecured      2,900.00              NA           NA            0.00         0.00
ST IL TOLLWAY AUTHORITY        Unsecured         150.00        2,861.30     2,861.30        957.66          0.00
TITLEMAX OF ILLINOIS           Unsecured            NA              NA      2,299.95        769.78          0.00
TITLEMAX OF ILLINOIS           Secured              NA         2,299.95     2,299.95           0.00         0.00
T-MOBILE/T-MOBILE USA INC      Unsecured            NA           980.34       980.34        328.11          0.00
VILLAGE OF HOFFMAN ESTATES     Unsecured         200.00             NA           NA            0.00         0.00
VILLAGE OF HOMEWOOD            Unsecured      3,000.00              NA           NA            0.00         0.00
VILLAGE OF WORTH               Unsecured         200.00             NA           NA            0.00         0.00
WINFIELD RADIOLOGY CONSULTAN   Unsecured          40.00             NA           NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal               Interest
                                                           Allowed                Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00              $0.00                  $0.00
      Mortgage Arrearage                                      $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                             $4,700.00          $4,700.00                $323.80
      All Other Secured                                   $2,299.95              $0.00                  $0.00
TOTAL SECURED:                                            $6,999.95          $4,700.00                $323.80

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00              $0.00                  $0.00
       Domestic Support Ongoing                               $0.00              $0.00                  $0.00
       All Other Priority                                 $3,446.64          $3,446.64                  $0.00
TOTAL PRIORITY:                                           $3,446.64          $3,446.64                  $0.00

GENERAL UNSECURED PAYMENTS:                           $40,503.04           $13,556.12                   $0.00


Disbursements:

       Expenses of Administration                             $4,973.44
       Disbursements to Creditors                            $22,026.56

TOTAL DISBURSEMENTS :                                                                        $27,000.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-05312         Doc 62      Filed 01/07/19 Entered 01/07/19 08:01:38                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
